572 F.2d 135
78-1 USTC  P 9406
Helen M. WEBB et al., Petitioners-Appellees,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellant.
No. 77-1896.
United States Court of Appeals,Fifth Circuit.
April 26, 1978.

Myron C. Baum, Acting Asst. Atty. Gen., Tax Div., Ernest J. Brown, Atty., Gilbert E. Andrews, Act.  Chief, App. Section, Jane M. Edmisten, Atty., Tax Div., Dept. of Justice, Washington, D. C., for respondent-appellant.
Kenneth G. Anderson, Jacksonville, Fla., for petitioners-appellees.
Appeals from the Decisions of the Tax Court of the United States.
Before JONES, RONEY and TJOFLAT, Circuit Judges.
PER CURIAM:


1
The facts from which this controversy arose are quite complex.  The primary question presented for review can be stated quite simply.  That question is whether the purchase of the stock of a parent corporation by its subsidiary and the subsequent dissolution of the parent corporation gives rise to taxable dividend income of the parent corporation.  The Commissioner asserts tax liability and asserts transferee liability against the appellees.  The Tax Court resolved this question and the collateral issues against the Commissioner.  Helen M. Webb, et al., 67 T.C. 293 (1976).


2
The Court of Appeals for the Seventh Circuit has recently decided the issue present here and approved the principle announced by the Tax Court in this case.  Broadview Lumber Co., Inc. v. United States, 561 F.2d 698 (7th Cir. 1977).  It is the opinion of this Court that the decision of the Tax Court should be and it is hereby AFFIRMED.